

115 S521 IS: Honoring Service Through National Park Access Act
U.S. Senate
2017-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 521IN THE SENATE OF THE UNITED STATESMarch 2, 2017Mr. Tester (for himself, Mr. Risch, Mrs. Murray, and Mrs. McCaskill) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo make the National Parks and Federal Recreational Lands Pass available at a discount to veterans.
	
 1.Short titleThis Act may be cited as the Honoring Service Through National Park Access Act.
		2.National Parks and Federal Recreational
 Lands Pass for veteransSection 805(b) of division J of the Consolidated Appropriations Act, 2005 (16 U.S.C. 6804(b)), is amended by adding at the end the following:
			
				(3)Veteran
				discount
					(A)In
 generalThe Secretary shall make the National Parks and Federal Recreational Lands Pass available, at a cost of $80, to any veteran who was separated from military service under conditions other than dishonorable, if the veteran provides proof of that status by providing a copy of the Certificate of Release or Discharge from Active Duty (Department of Defense Form DD214) or valid military retiree identification card of the veteran.
 (B)TermA National Parks and Federal Recreational Lands Pass issued under this paragraph shall be valid for the lifetime of the passholder..